Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 02/22/2022:
Amendments to the specification to correct minor informalities are acknowledged.
Amendments of Claims 2 and 11 to 16 are acknowledged.
New Claims 17 to 20 are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 8, 11 to 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosaro (US 2018/0072443).
Regarding Claim 1:
Cosaro discloses a packaging machine for the production of a plurality of individual packagings, each packaging having a planar product carrier, and a top film which encloses a product positioned on said product carrier in a gas-tight manner (Figure 1, sealed packages 23 with film 21, The lower part of the packages under the seal will be considered the planar product carrier and the part above will be considered the top film), the packaging machine comprising: 
a sealing station (Figure 1, evacuating station 6 and sealing station 3 will be considered the sealing station) the sealing station with a tool upper part which comprises an outer frame as well as at least one sealing tool mounted movable therein for a sealing operation (Figure 6a, head 60a will be considered the tool upper part, holder 66 the outer frame and bellows 65 the sealing tool), and with a tool lower part that comprises a belt conveying module with at least one conveyor belt mounted thereon (Figure 1, paragraph 89, Support 60b may consist of a separate component such a separate conveyor belt); 
wherein said sealing station has a closed position in which said tool upper part and said tool lower part are moved toward each other in such a way that said outer frame together with said belt conveying module form a sealing chamber (Figure 4C, paragraph 90, both head 60a and support 60b are movable with respect to one another forming a sealing chamber); and 
wherein in the closed position of said sealing station, said sealing tool mounted in said sealing chamber can be lowered for the sealing operation from a resting position, in which it is mounted spaced from said conveyor belt, to a sealing position that is moved closer to said conveyor belt, in which said conveyor belt absorbs, at least in sections, a sealing force exerted by said sealing tool as a counter-pressure support (Figures 5 and 6a show a sealing position with the head 60a contacting and exerting a force over the belt 60b, also Figures 7B and 6B show Bellows 25 compressed when applied over support 60b).

Regarding Claim 11:
Cosaro discloses a method for operating a packaging machine for the production of individual packagings, the method comprising the steps of: 
adjusting a sealing station to a closed position for a sealing operation, wherein the stealing station comprises a tool upper part and a tool lower part, and, in the closed position of the sealing station, an outer frame of the tool upper part and a belt conveying module of the tool lower part form a sealing chamber (Figures 1 and 4B, Evacuating station 6 and sealing station 3 will be considered the Sealing station, Figure 1 shows it in an open position and Fig 4B a closed position; head 60a is considered the tool upper part and support 60b the tool lower part; in the closed position the walls of 60a and 60b of holder 66, which is considered the frame, form a sealing chamber 60c on Figure 4B; paragraph 89, Support 60b may consist of a separate component such a separate conveyor belt or other means for moving);
lowering at least one sealing tool that is mounted in the sealing chamber toward the belt conveying module from a resting position to a sealing position for the sealing operation (Figure 6A shows bellows 65 mounted on sealing chamber to contact support 60b); 
absorbing a sealing force exerted by the at least one sealing tool on the belt conveying module, wherein said the belt conveying module acts as a counter-pressure support (Figure 6B shows the bellows in extended and compressed state upon compression over Support 60b); and 
enclosing a product positioned on a product carrier with a top film in a gas-tight manner when the at least one sealing tool is in the sealing position (Figure 1, sealed packages 23 with film 21, The lower part of the packages under the seal will be considered the planar product carrier and the part above will be considered the top film).

Regarding Claim 16:
Cosaro discloses a packaging machine for the production of an individual packaging having a product carrier and a top film that covers a product positioned on the product carrier (Figure 1, sealed packages 23 with film 21, The lower part of the packages under the seal will be considered the planar product carrier and the part above will be considered the top film), the packaging machine comprising:
a sealing station with a tool upper part, the tool upper part comprising an outer frame and at least one sealing tool that is movable between a resting position and a sealing position for a sealing operation between a resting position and a sealing position to seal the top film onto the product carrier (Figure 6a, head 60a will be considered the tool upper part, holder 66 the outer frame and bellows 65 the sealing tool, Figures 4A and 7a can be considered the resting position while 4B and 7B the sealing position); and 
a tool lower part that comprises a belt conveying module having at least one conveyor belt mounted on the belt conveying module (Figure 1, paragraph 89, Support 60b may consist of a separate component such a separate conveyor belt); 
wherein in a closed position of the sealing station, the tool upper part and said the tool lower part are disposed such that said the outer frame and said the belt conveying module define a sealing chamber, and wherein in the closed position of said the sealing station, said the at least one sealing tool is moveable within the sealing chamber from said the resting position to said the sealing position for the sealing operation (Figure 4C, paragraph 90, both head 60a and support 60b are movable with respect to one another forming a sealing chamber), and wherein at least a portion of said the at least one conveyor belt is configured to absorb a sealing force exerted by said the at least one sealing tool as a counter-pressure support when the at least one sealing tool is in the sealing position (Figures 5 and 6a show a sealing position with the head 60a contacting and exerting a force over the belt 60b, also Figures 7B and 6B show Bellows 25 compressed when applied over support 60b).  

Regarding Claims 2, 3, 12 and 17:
Cosaro discloses that said belt conveying module with said sealing station open can be raised by a lifting mechanism from a transport position in a direction of said outer frame arranged thereabove in order to form said sealing chamber (Paragraph 90, support 60b is movable with respect to head 60a, or that both head 60a and support 60b are movable with respect to one another by one or several actuators), wherein said respective product carriers having products supported thereon are feedable from outside said sealing station to said conveyor belt (Figure 4C shows the products coming from outside the sealing station). 

Regarding Claim 4, 13 and 20:
Cosaro discloses that the sealing tool and said belt conveying module are disposed to be lowered together and relative to the outer frame, to a cutting position for performing a cutting operation (Figure 7C shows that both parts are lowered together to operate the seal bars 31 and 32, Paragraph 91, seal bars can operate with the same actuators of evacuation assembly 60, the end of the bellows 65 in contact with the conveyor will have a relative movement with the holder 60).

Regarding Claims 5, 6, 13, 14 and 19:
Cosaro discloses that the tool upper part comprises a clamping frame for securing said top film, and wherein when said tool upper part is in said closed position, said clamping frame is disposed between said outer frame and said belt conveying module for the formation of said sealing chamber; also that at least one ventilation and/or venting duct is formed in said closed position by way of said outer frame and said clamping frame, wherein the at least one ventilation and/or venting duct may create a desired packaging atmosphere (Figure 3C, paragraph 112, the region of portion 68 where the channels 68g are located will be considered the clamping frame and the channels 68 will be considered the venting ducts, Flusher 34 provides a flush gas if required, also Figure 7B shows venting under the lower end of bellows 65,the lower end of the bellows that contacts the conveyor can also be considered a clamping frame).

Regarding Claim 7:
Cosaro discloses at least one support unit for said clamping frame provided on said belt conveying module, and said clamping frame rests on said at least one support unit at least temporarily in a predetermined position during a working cycle of said packaging machine (Figure 3, the portion of the belt where the Clamping frame sits over will be considered the support unit). 

Regarding Claims 8 and 18:
Cosaro discloses one separately actuatable feeding belt which is positioned in a direction of transport upstream of said belt conveying module of said sealing station (Figure 1, conveyor belt 30). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cosaro (US 2018/0072443) as applied to Claim 1 above and in view of Buchko (US 5443150).
Regarding Claim 9:
As discussed above for claim 1, Cosaro discloses the invention as claimed.
Cosaro does not disclose a guide for the product carriers in the conveyor belt.
Buchko teaches a guide for the product carriers (guide brackets 40a, Figures 4 and 5) on both sides of the belt to avoid shifting of the carriers on the belt while being transported.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Cosaro the teachings of Bucko and include guides at both sides of the belt to avoid shifting of the carriers on the belt while being transported.

Regarding Claims 10 and 15: 
As discussed above for claim 1, Cosaro discloses the invention as claimed.
Cosaro does not disclose if belt conveying module are disposed to seal packagings according to a machine cycle in multiple lanes and/or in multiple rows. 
Buchko teaches a similar packaging machine that conveys several lanes of packages.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Cosaro the teachings of Bucko and convey to seal several lanes of packages since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  

Response to Arguments
Applicant’s arguments, filed 02/22/2022, with respect to the rejection of claims 1, 11 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Cosaro (US 2018/0072443) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Cosaro (US 2018/0072443).
The Applicant correctly argues that the evacuation assembly exerts a force over the conveyor 60b but the jaws 31, 32 do not exert any force over 60b. The new rejection takes these arguments in consideration.
Note that the reference Cosaro discloses a sealing machine extremely different to the claimed invention but still reads on the claims as written. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Scolaro (US 2001/0011445) and Koke (US 7464521) disclose sealing stations for skin packaging with a conveyor to remove the packages from the station; while Osterrieder (US 2012/0272623) discloses one or several conveyors in the sealing chamber that are movable towards a sealing tool upper part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDUARDO R FERRERO/Examiner, Art Unit 3731             

/ROBERT F LONG/Primary Examiner, Art Unit 3731